Title: To George Washington from William Fitzhugh, 16 November 1780
From: Fitzhugh, William
To: Washington, George


                        
                            Dear General
                            Low’r Marlbro Maryland Novr 16th 1780
                        
                        I had the Honor to receive your very Acceptable favr of the 22d ulto by Major General Green whom I had the
                            pleasure to meet at Annapolis—Colo. Morris His Aid, & Majr Claiburne a Gentleman of the Generals retinue, had
                            Honor’d me with their Company the Preceeding Night at Marlbro on their way to Mont Vernon & the General set out from
                            Annapolis for the same place on Saturday Morning the 11th Inst., The Baron De Stuben—Having Gone on the Day before—Had
                            General Greens Stay been Longer with Us, I shou’d have had an Oppertunity And much Pleasure, in shewing Him every Civility
                            Due not only to your Excellency’s recommendation But to His Great Merrit And Distinguish’d Character—I Believe the
                            Generals Hasty Departure proceeded as well from His Anxiety to be with the Army which he is to Command, as from the
                            Disagreeable And Confus’d State in which He found Our Assembly, wrangling Amongst themselves, & Spending their
                            time in Debates, Deriv’d from Personal Peake, & Diffirences with One another, which must have been truly
                            Disgustful, at a Crisis, When the Common Cause Crys aloud for their utmost Exertions. I stay’d only two Days in Annapolis,
                            which time I Employ’d Amongst my friends And Acquaintance, & I hope not without Effect, to facilitate Your Wishes
                            for the Publick Good, & to Spur them on As much as in My Power to an Immediate & Vigorous Exertion, Tho
                            Messrs Chase & Hall with their Partixans, seem so Determin’d
                            on Silenceing their Opponants. That I wish the Publick and Absolutely necessary Business of their Session, may not fall a
                            Sacrifice to their Private Quarrels, & resentment; However, it is to be Hoped that the Gentlemen will in Due time
                            See the folly & Danger of such Conduct, & proceed wth Calmness, & resolution to Dispatch the
                            Important Business Before them—I am so very Blind and Infirm, That I was Constrain’d to Decline the Publick Service,
                            & am now out of the Legislature.
                        I thank your Excellency for the Kind Mention You are Pleasd to make of my Son—My Wishes to
                            have Him restor’d to the Service of His Country, Flatter me with the Hope of His releasement. When at the same time, I
                            cannot restrain my fears That the Number to be Exchang’d will not reach the Date of His Captivity—He is now with me
                            & presents His respectful Complts to you & your Family.
                        The Pirates in Our Bay tho’ but a few Small Vessells have become very troublesome to Our Settlements on the
                            Water Having taken a Great Many Vessells with Tobacco & many Hundred Slaves from Different
                            Places. They have now begun to Burn Houses, amongst which are mine at Rousby Hall, with a Good deal of Furniture &
                            other— valuable Effects, besides having recd 8 of my Men Slaves four of them Carpenters—on the 7th Inst. in the  of 70 Militia, I had the Mortification to See my  Confirm’d, by 20 or 30
                            Ruffians, Part of them Black who were landed from two Small Schooners, not Larger than Common pilot
                            Boats, Set Fire to my Houses & Immediately went off in Exultation, without a Single Shot being fired at them—The
                            Enemy had Denounc’d their Intention, & came on Deliberately, whilst the Militia might have taken Possession of the
                            Houses & even with 15 Men, Defended it against a Hundred—But such was their Consternation, at least their—Principal
                            Officers, that no Advice, or Importunity could Move them—Our Militia are Dastardly, will not Fight, & are not
                            Worth a Farthing—The Piratical Vessells in Our Bay are Cheifly, nay I believe Intirely Man’d with Tories & Negros,
                            & Commanded by the most Notorious Traitors of this State, who have Escap’d from Justice, & their Spies, are
                            both by Land & Water in every Part of the Country Passing under Diferent Characters & pretence—Our Governor is a Gentleman of Spirrit & Vigilance, & Has This Week In Confidence
                            of the Approbation of the Legislature, Hir’d & Sent Down the Bay, two Vessells of Force, & filled out a
                            large Barge which was taken from the Enemy. This Force wou’d be Suffecent, were it to Continue, but I suppose After a
                            Short Cruise they will return, & the Pirates resume their former Station. And As their Daily Acquisitions will
                            Increase their Strength I apprehend they will become Powerful, & Dangerous to Such a Degree, As to break up all our
                            Settlements on the Water—Shame to Maryland & Virginia for Suffering Such a Little Band of Pirates to Remain in Our
                            Bay & Ruin its Adjacent Inhabitants.
                        Mrs Fitzhugh Joins with me in respectful Complts & best Wishes to you & your Family. We
                            presume your Lady is not yet With you. I have the Honor to be with Sincere Affection & Esteem Your Excellencys
                            Most Obedt & Oblig’d Hume Servt
                        
                            Willm Fitzhugh
                        
                    